Exhibit 10.17

 

LOGO [g335897dsp119.jpg]

GLOBAL BLOOD THERAPEUTICS, INC.

400 EAST JAMIE COURT, SUITE 101

SOUTH SAN FRANCISCO, CA 94080

October 7, 2016

Patricia Suvari, JD

Dear Tricia,

Global Blood Therapeutics, Inc. (the “Company”) is pleased to offer you
employment on the following terms:

1. Position. Your initial title will be Chief Legal Officer, and you will
initially report to Ted Love. This is a full-time position. While you render
services to the Company, you will not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company. By signing this letter agreement, you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$365,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time. In addition to your
salary, you will be eligible to participate in the Annual Performance-Based Cash
Incentive Award Program which is based on the achievement of Company performance
goals and your personal goals to be set with your manager. Your initial bonus
target will be 40% of your annual base salary. Please note your start date
occurs in the fourth quarter of 2016, therefore your first bonus will be for the
performance year 2017.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. Should you decide to
participate in the Company health benefits program, your coverage will begin the
first day of the month following your start date. In addition, you will be
entitled to 20 days of paid time off in accordance with the Company’s policy.

4. Stock Options. Subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you will be granted an option to purchase 100,000
shares of the Company’s Common Stock. The exercise price per share will be
determined by the Board of Directors or the Compensation Committee when the
option is granted. The option will be subject to the terms and conditions
applicable to options granted under the Company’s 2015 Stock Plan (the “Plan”),
as described in the Plan and the applicable stock option agreement. You will
vest in 25% of the option shares after 12 months of continuous service, and the
balance will vest in equal quarterly installments over the next 36 months of
continuous service, as described in the applicable stock option agreement.

5. Change in Control. You will be eligible to participate in the Company’s
Change in Control Policy. In accordance with the policy’s terms, which the
Company retains the right to amend, revise, change or end at any time, if your
employment is terminated without Cause (as defined in the Plan) within one year
after the closing of a Sale Event (as defined in the Plan), you will receive
certain benefits provided that you first execute and not revoke a severance
agreement including a general release of claims. Currently those benefits are:
(a) full acceleration of vesting of your outstanding equity awards under the
Plan (as set forth in the Plan); (b) a lump sum equal to nine months of your
base salary; (c) a lump sum equal to your then-current target bonus; and (d) if
you are participating in the Company group health plan immediately prior to
termination and you elect COBRA, a monthly cash payment for 9 months equal to
the Company’s monthly premium contribution. This section is not intended to
modify the Change in Control Policy and is provided merely as an introductory
summary of the policy’s current terms. A copy of the Change in Control Policy
will be available from Human Resources upon request after your start date.



--------------------------------------------------------------------------------

6. Employee Confidentiality and Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Employee Confidentiality and Assignment
Agreement, a copy of which is attached hereto as Exhibit A.

7. Background Check. The Company may conduct a background or reference check (or
both). If so, then you agree to cooperate fully in tnose procedures, and this
offer is subject to the Company’s approving the outcome of those checks, in the
discretion of the Company.

8. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, reporting relationship, compensation and benefits, as well as the
Company’s personnel policies·and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).

9. Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

10. Interpretation, Amendment and Enforcement. This letter agreement and Exhibit
A constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company will be governed by California law,
excluding laws relating to conflicts or choice of law.

* * * * *

We hope that you will accept our offer to join the·company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on October 10,
2016. As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States. Your employment is also contingent upon your starting work with
the Company on October 11, 2016.

If you have any questions, please call me at 650.741.7746.

 

Very truly yours,

/s/ Matt Krause

Matt Krause

Senior Director, Human Resources

GLOBAL BLOOD THERAPEUTICS, INC.

I have read and accept this employment offer:

 

/s/ Patricia Suvari, JD

Patricia Suvari, JD

Dated: Oct, 7, 2016

Attachment

Exhibit A: Employee Confidentiality and Assignment Agreement

 

2